              Case 1:19-cr-00291-LAP Document 168
                                              167 Filed 06/26/20
                                                        06/25/20 Page 1 of 1


                                   Richard H. Rosenberg
                                            Attorney at Law


     217 Broadway                                                                          Tel: 212-586-3838
        Suite 707                                                                          Fax: 212-962-5037
New York, New York 10007                                                               richrosenberg@insn.com




                                                         June 25, 2020

                                                      The travel request is granted.
     Hon. Loretta A. Preska
                                                      SO ORDERED.
     United States District Judge
     United States District Court                     Dated: June 26, 2020
     Southern District of New York
     500 Pearl Street
     New York, NY 10007
                                                                              _______________________
                                   Re: United States v. Adelekan, et al.,     LORETTA A. PRESKA, USDJ
                                       19-CR-291 (LAP)

     Dear Judge Preska:

             Defendant Oluwaseun Adelekan, through counsel, respectfully submits this request to
     modify the conditions of his release to permit him to travel to Houston, Texas, from July 1, 2020
     through July 8, 2020. Pretrial Services consents to the request and the Government defers to
     Pretrial.

             If permitted, Mr. Adelekan will travel by car to Houston, Texas with Gifty Ansah, the
     mother of his son, and their child. In Houston, they will stay with Ms. Ansah’s friend Emily
     Witty at her home. Ms. Witty’s address and phone number and Ms. Ansah’s phone number have
     been provided to Pretrial Services. The reason for the travel is that Ms. Ansah is moving with the
     child to Houston and Mr. Adelekan would like to accompany her to help her get settled and to
     see where they will be living.

             Pretrial Services reports that Mr. Adelekan’s supervision has been reduced to web
     reporting and that he is in full compliance with the terms of his release.

            Thank you for your consideration of this request.

                                                         Respectfully,
                                                         ____/s/______
                                                         Richard Rosenberg, Esq.
     Cc:    All counsel (by ECF)
            US Pretrial Services (by email)
            Oluwaseun Adelekan (by email)
